—Appeal by *466the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered June 2, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court did not err in sentencing the defendant as a second felony offender. The People satisfied their burden at the predicate felony hearing by establishing beyond a reasonable doubt the existence of the defendant’s December 5, 1989, prior felony conviction. The burden then shifted to the defendant to prove that the prior conviction was unconstitutionally obtained (see, CPL 400.21 [7]; People v Harris, 61 NY2d 9, 15). The evidence presented by the defendant failed to establish that his right to counsel was violated at the sentencing on the prior conviction. O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.